Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Action is in response to the amendment filed on February 17, 2022.
As directed by the amendment: Claims 76 and 82-84 were amended.  Claims 88-92 and 95 were cancelled. Claims 97-98 are newly added, and thus claims 76, 82-84, and 97-98 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Claim Objections
Claims 76 and 97-98 are objected to because of the following informalities:  
Claim 76, line 14 recites “said plurality of sensors” and Examiner suggests --said plurality of pressure sensors-- in order to use consistent terminology.
Claim 76, lines 27-28 recite “said change is systemic re-alignment of the skin-contact surface comprises” and Examiner suggests amending “comprises” to --comprising-- because “is … comprises” is grammatically incorrect. 
Claim 97, line 2 recites “one or more additions sensors” and it appears “additions” should be amended to --additional--.
Claim 98, lines 2-3 recite “configured to implement one or more changes selected from the group consisting of additional changes selected from the group consisting of localized or systemic vibration …” and this phrase appears to be redundant. Examiner suggests --configured to implement one or more additional changes selected from the group consisting of localized or systemic vibration …”

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the device configured to implement one or more additional changes “selected from the group consisting of localized or systemic vibration, change in temperature, massage, tension, localized or systemic electrical stimulation, and localized or systemic re-alignment of the skin-contact surface” (claim 98) must be shown or the feature(s) canceled from the claim(s). Only a localized re-alignment has been shown. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
It is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114). “Apparatus claims cover what a device is, not what a device does” (MPEP 2114(II)). In the instant case, the claims are all apparatus claims and they recite functional language (such as “configured to … implement a change within the structure of the skin-contact surface…”). In these instances where the claims recite functional language, as long as the prior art structure is able to perform the claimed function(s), it will be considered to read on the claimed function(s).
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 76, 82-84, and 97-98 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 76, lines 19-20 recite “the established norms for such measured skin-contact variables” which lacks antecedent basis. Examiner suggests --the established norms--.

Claim 97, lines 2-3 recite “one or more additions sensors to measure … pressure” which is confusing because claim 76 already recites “a plurality of pressure sensors.” How would the “one or more additions sensors to measure … pressure” be different from the “plurality of pressure sensors” already included in the device.
Claim 97, lines 2-4 recite “one or more additions sensors to measure one or more skin-contact variables selected from the group consisting of temperature, pressure, and one or more variables selected from the group consisting of …” and it is unclear if this second recitation of “selected from the group consisting of” is part of the first recitation of “selected from the group consisting of” or if the claim is requiring the “one or more additions sensors” to measure at least two different variables, one from each “group.” Due to the word “and” occurring after “pressure”, it appears that the second recitation of “selected from the group consisting of” is part of the first recitation of a list of variables “selected from the group consisting of.” Therefore, as best understood, claim 97 only requires measuring one variable out of temperature, pressure, torsion, shear, blood flow, etc. 
Claim 98, lines 2-5 recite “configured to implement one or more … additional changes selected from the group consisting of … systemic re-alignment of the skin-contact surface” which is confusing because claim 76 already requires implementing a change of systemic re-alignment of the skin-contact surface. Thus, it is unclear how this would be considered an “additional change.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 76, 82-84, and 97-98, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Trabia et al. (2016/0249829) in view of Kress (4,554,930).
Regarding claim 76, Trabia discloses an orthotic device (“Actuated Foot Orthotic with Sensors” see the title and see Fig. 3) comprising a sensor interface device (orthotic 2, Fig. 3 includes a variety of sensors, and is a device that interfaces with a user) comprising a skin-contact surface (the upper surface of orthotic 2 is configured to be against a user’s foot) configured for engagement with a subject's skin (the skin on the foot), wherein said sensor interface device comprises: a plurality of detection zones (“orthotic can use multiple sensors to measure pressure at the heel pad, metatarsal  An adjustment of an excessive pressure, to redistribute pressure on the foot, would be reducing or eliminating pressure with the skin) in said identified detection zones (“when the pressure (as indicated by the output from a pressure sensor) is excessive or insufficient as a result of the positioning or movement of the foot during the gait of the subject, the processor can be configured to send a signal to the corresponding actuator(s) to individually and accordingly adjust pressure in the independent compartments where pressure adjustments are needed.” See lines 13-21 of [0082]) using said actuators (the plurality of inflatable compartments, see lines 1-8 of [0082]).
Trabia is silent regarding the plurality of pressure sensors arranged in a grid that substantially covers the entire surface of said sensor interface device; and does not specifically state that the established norms include experiencing tissue damage. However, with respect to the established norms indicating a user experiencing tissue damage, it is noted that Trabia states “the look-up table can comprise historical information concerning the typical physical characteristics of the feet of patients having diabetic ulcerations” (see lines 32-35 of [0086]), and one of ordinary skill in the art would recognize that after exposure to prolonged pressure, a diabetic patient’s “risk” of developing tissue damage will become actual tissue damage.
For example, Kress teaches a related orthotic device (Fig. 4) with a plurality of pressure sensors arranged in a grid that substantially covers the entire surface of a sensor interface device (pressure sensor grid(s) 32, 34, Fig. 4; see col. 3, lines 26-29). One of ordinary skill in the art would recognize that the grid of pressure sensors provides a benefit of detecting the risk of tissue damage throughout the foot instead of 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of pressure sensors of Trabia to be arranged in a grid that substantially covers the entire surface of the sensor interface device, and to include a comparison to established norms that indicate the patient is experiencing tissue damage as taught by Kress so that a risk that the patient will experience tissue damage is detected throughout the foot instead of just in limited locations, and so that a established norms can be used to help prevent the user from experiencing tissue damage.
Regarding claim 82, the modified Trabia/Kress device discloses the processor (processor 40, Fig. 3 of Trabia and as modified by Kress) is used for the comparing of measured skin-contact variables with established norms for pressure (via the look-up table, see lines 10-15 of [0081] and lines 17-35 of [0086] of Trabia, and see col. 2, lines 64-68 of Kress) and the identification of said plurality of detection zones within the subject's skin engaged with the skin-contact surface experiencing or at risk for experiencing tissue damage (in the modified device, the processor makes the identification of which regions are at risk or experiencing damage based upon the comparison of the sensed pressure values with the established norms).

Regarding claim 84, the modified Trabia/Kress device discloses wherein the one or more algorithms (comparisons being made by the processor of the modified device) are configured to a) receive the measured pressure obtained with the skin-contact surface (see lines 7-15 of [0081] of Trabia), b) compare the received measured pressure with established norms for said measured skin-contact variables (see lines 10-15 of [0081] and lines 17-35 of [0086] of Trabia, and see col. 2, lines 64-68 of Kress; a comparison to established norms is made via the look-up table), c) identify said plurality of detection zones within the subject's skin engaged with the skin-contact surface experiencing or at risk for experiencing tissue damage based upon the comparison of the received measured pressure with established norms for said measured pressure (ulceration, see the first sentence of [0053] of Trabia; in the modified device, the processor makes the identification of which regions are at risk or experiencing damage based upon the algorithm’s comparison of the sensed pressure values with the 
Regarding claim 97, the modified Trabia/Kress device discloses wherein said orthotic device further comprises one or more additional sensors to measure one or more skin-contact variables at least including: temperature (see the second sentence of [0080] of Trabia). As best understood, claim 97 only requires one or more of the variables listed.
.
Response to Arguments
Applicant's arguments filed February 17, 2022, have been fully considered but they are not persuasive. 
Regarding the argument that the drawings show every feature of the presently claimed invention (see the third paragraph of page 7 of the Remarks), this argument is not well taken because there has been no vibrator shown, no temperature regulator shown, no massaging device shown, no tensioning device shown, and no localized or systemic electrical stimulator shown, as recited in claim 98. 
Regarding the argument that none of the cited references teach or suggest detection zones comprising a plurality of pressure sensors arranged in a grid that substantially covers the entire surface of said sensor interface device (see the first full paragraph of page 10 of the Rem,arks), this argument has been considered, but it is . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ashcroft et al. (2015/0351493) discloses footwear with a plurality of pressure sensors arranged in a grid in substantially the entire surface of the sensor interface device. Schrock et al. (2012/0291563) discloses footwear with a plurality of sensors configured for detecting forces on the foot. Krieter et al. (2011/0082390) discloses footwear with a plurality of detection zones, and the device may actuate in order to prevent sores from emerging. Son et al. (2010/0004566) discloses footwear with a plurality of pressure sensors to create a map of pressure across substantially the entire surface of the sensor interface device. Collins et al. (2008/0287832) discloses a foot pressure sensing and alerting system. Shoureshi et al. (2008/0109183) discloses a smart insole for diabetic patients that detects temperature changes. Freeman et al. (2007/0038042) discloses sensing technology to assess and treat diabetic foot and tissue disease. Ito et al. (2006/0065060) discloses a related pressure detecting mat with a grid of sensors. McMillen et al. (9,863,823) discloses a footwear device with a grid of pressure sensors. Pelrine et al. (6,809,462) discloses an electroactive polymer sensor that actuates if there is too much pressure in an area. Gray et al. (5,566,479) discloses footwear for diabetic persons with a pressure sensing arrangement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785